Mr. Justice Paxson
delivered the opinion of the court, November 17th 1881.
It appears, from the case stated, that when the plaintiff was *170first elected chief commissioner of highways for the city of Philadelphia, the salary of the office was $4,000 per annum. Subsequently, and during his first term of said office, the salary was reduced to $3,600. This reduction was acquiesced in by the plaintiff, no one doubting the power of councils to make it. During his second term councils increased his salary to $4,500, which increase the city declined to pay, and it forms the subject of this contention.
The court below held that the plaintiff was a public officer within the meaning of section 13 of article III. of the Constitution, which declares that, “No law shall extend the term of any public officer, or increase or diminish his salary, or emoluments, after his election or appointment.”
We need not discuss the question whether the plaintiff is a public officer, as it is not necessarily involved in the case. The error into which the learned judge below inadvertently fell was in applying the above section of the constitution to this case. The language of that instrument is: “ No law shall . . . increase or diminish his salary,” &c. The word “law” has a fixed and definite meaning. In its general sense it imports “ a rule of action ” ; in the particular sense in which we are now considering it, it means, “ a rule of civil conduct, prescribed by the supreme power in the state, commanding what is right, and prohibiting what is wrong.” Blackstone. A law is an emanation from the supreme power, and cannot originate elsewhere. It is a rule which every citizen of the state is bound to obey.
The ordinance of councils by which the plaintiff’s salary was increased is not a law, and therefore does not come within the constitutional prohibition. It is a mere local regulation for the city of Philadelphia. It has perhaps the force of law in the community to be affected by it, but it is not prescribed by the supreme power, it concerns only a subdivision of the state, and does not rise to the dignity of a law.
There is no ambiguity in this section of the Constitution. It is clear and explicit. But when we consider it in connection with the other portions of the 3rd article, there is no room for doubt. It is the article upon “ Legislation,” and is very elaborate. It contains thirty-three sections, and is throughout a restraint upon the powers of the general assembly. iHmposes numerous restrictions upon the mode by which’ laws shall be passed, and prohibits legislation upon a large variety of subjects. When, therefore, section 13 declares that “ no law' shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment,” the obvious meaning is that the General Assembly shall not pass such a law. There is nothing in the article, even by implication, that would justify us in extending the word “ law ’’ to the ordinances *171of a city. Such an interpretation would not be expounding the constitution ; it would be altering it.
The judgment is reversed and judgment is now entered in favor of the plaintiff for the sum of $875.